Exhibit A
            Exhibit A - Pg. 1
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

Prepared: 07/10/2020

Education and Training

08/2000 – 08/2003       Undergraduate Education:
                        Northwestern University, Weinberg College of Arts and Sciences
                        Evanston, IL

08/2003 – 01/2004       National Outdoor Leadership School
                        Semester in New Zealand

08/2004 – 05/2008       Medical School:
                        Northwestern University, Feinberg School of Medicine
                        Chicago, IL
                        Doctor of Medicine

06/2008 – 06/2009 Pediatric Internship:
                  Vermont Children’s Hospital at Fletcher Allen Health Care
                  University of Vermont
                  Burlington, VT

07/2009 – 06/2011 Pediatric Residency:
                  Vermont Children’s Hospital at Fletcher Allen Health Care
                  University of Vermont
                  Burlington, VT

07/2011 – 06/2012 Pediatric Chief Resident
                  Vermont Children’s Hospital at Fletcher Allen Health Care
                  University of Vermont
                  Burlington, VT

07/2013 – 05/2015       Graduate Education:
                        Harvard T. H. Chan School of Public Health
                        Boston, MA
                        Masters of Public Health

07/2012 – 06/2015 Clinical Fellow – Pediatric Endocrinology
                  Boston Children’s Hospital
                  Harvard University
                  Boston, MA


Daniel Evan Shumer, MD, MPH                                                              1
Date Prepared: 4/25/2016
                                                                                 Exhibit A - Pg. 2
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu



07/2013 – 06/2015 Research Fellow – Pediatric Health Services Research
                  Fellowship
                  Harvard University
                  Boston, MA

Certification and Licensure

American Board of Pediatrics – Certification Exam, passed 10/10/2011

Vermont Limited/Training Medical License, #060-0003620, 5/21/2008 to
6/30/2011
Montana Temporary Medical License, #12616, 5/1/2011 to 8/1/2011
      (License required for one month rural elective in Butte, Montana)
Vermont Full Medical License, #042-0012179, 06/30/11 to 11/30/2012
Massachusetts Limited/Training Medical License, #250835, 4/4/2012 to
10/03/2013
Massachusetts Full Medical License, #253558, 10/03/2012 to 10/03/1015
Michigan Full Medical License, #4301108597, 8/7/2015 to present

Clinical Appointments

08/2013 – 09/2015 Pediatrician – Acute Care Moonlighter
                  Harvard Vanguard Medical Associates
                  Braintree, MA

10/2015 – present Assistant Professor
                  Division of Pediatric Endocrinology
                  Department of Pediatrics and Communicable Diseases
                  University of Michigan
                  Ann Arbor, MI

11/2016 – present Medical Director of the Comprehensive Gender Services
                  Program at the University of Michigan

10/2015 – present Clinical Director of the Child and Adolescent Gender Services
                  Team at Mott Children’s Hospital




Daniel Evan Shumer, MD, MPH                                                       2
Date Prepared: 4/25/2016
                                                                           Exhibit A - Pg. 3
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

07/2016 – present Pediatric Endocrinologist lead in the multidisciplinary Prader
                  Willi Syndrome Clinic at Mott Children’s Hospital

Research Interests

    1.   The evaluation and treatment of the transgender adolescent
    2.   Mental health and gender non-conformity
    3.   Developmental delay and autism spectrum disorder and gender non-conformity
    4.   Disorders of sex development

Grants

2015 – 2018             Internal funding for research study
                        Co-investigator on study to examine social media use among
                        transgender adolescents

2017 – 2018             Grant awarded by the Department of Diversity, Equity and
                        Inclusion at Michigan Medicine
                        Award to fund community participation in the University-wide
                        Transgender Research Group

2012 – 2015             Research Grant sponsored by the Eunice Kennedy Shriver
                        National Institute of Child Health and Human Development;
                        1T32HD075727-01
                        Funded as a Research Fellow in the Harvard Pediatric Health
                        Services Research Fellowship; sponsors tuition at Harvard School
                        of Public Health and my fellowship research related to provision
                        of health care for transgender adolescents

2009 – 2012             Project Grant from the Vermont Children’s Miracle Network
                        Designed and created a mentoring program for adolescents with
                        type 1 diabetes, the “Vermont Diabetes Mentoring Project”

Honors and Awards

2/2019                  Lecturer of the Month
                        As selected by University of Michigan Pediatric Residents




Daniel Evan Shumer, MD, MPH                                                              3
Date Prepared: 4/25/2016
                                                                                    Exhibit A - Pg. 4
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

12/2016                 Child and Adolescent Gender Services Team awarded The U-M
                        Distinguished Diversity Leaders Award under my leadership

05/2014                 Annual Pediatric Endocrine Society Essay Competition: Ethical
                        Dilemmas in Pediatric Endocrinology
                        Competition Winner: The Role of Assent in the Treatment of
                        Transgender Adolescents

Memberships in Professional Societies

05/2015 – present World Professional Association for Transgender Health
07/2012 – present Pediatric Endocrine Society

Peer-Review Service

2019                    Reviewer – Research in Autism Spectrum
2017, 2018, 2020        Reviewer – Pediatrics
2017                    Reviewer – Canadian Medical Association Journal
2017                    Reviewer – New England Journal of Medicine
2017, 2016              Reviewer – Transgender Health
2016                    Reviewer – International Journal of School and Cognitive
                        Psychology
2016                    Reviewer – PLOS ONE
2016                    Reviewer – Clinical Medical Journals
2015                    Reviewer – Journal of Autism and Developmental Disorders
2014                    Reviewer – Pharmacotherapy
2014                    Reviewer – Psychological Science

Teaching and Mentorship

07/2019 – present Fellowship Director
                  Pediatric Endocrinology Fellowship – University of Michigan

02/2019 – present M1 Lecturer
                  I give the annual lecture to the M1 students on “Pediatric Growth
                  and Development”

02/2019 – present Doctors of Tomorrow Preceptor
                  I precept with this program to offer shadowing opportunities to
                  students from Cass Technical High School in Detroit


Daniel Evan Shumer, MD, MPH                                                         4
Date Prepared: 4/25/2016
                                                                               Exhibit A - Pg. 5
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu


02/2018 – present Pediatric Resident Lecturer
                  I give lectures to Pediatric Residents at U-M: Puberty;
                  Transgender Medicine


04/2016 – present Course Director: Medical Student Elective in Transgender
                  Medicine
                  I coordinate and instruct a multidisciplinary Medical Student
                  Elective available for registration during the M4 year; will be
                  offered beginning July 2017

07/2017 – 06/2020 Mentor
                  Mentee: Adrian Araya, Fellow in Pediatric Endocrinology

09/2017 – 06/2020 Branches Advisor
                  I was an advisor to three M3/M4 medical students as part of the
                  Branches Advisorship Program

03/2019                 Presentation to Division of Pediatric Orthopedic Surgery
                        “Transgender Health”
                        Michigan Medicine
                        Ann Arbor, MI

08/2018                 Pediatric Boards Review Course
                        “Thyroid Disorders and Diabetes”
                        I teach the thyroid and diabetes section of the U-M run Pediatrics
                        Board Review Course starting in 2018

12/2017                 Nursing Unit (12-West) Annual Educational Retreat
                        “Gender identity at the Children’s Hospital”
                        Provided education to pediatric nurses around the topic of
                        gender identity at their annual educational retreat
                        Michigan Medicine

10/2017                 Transgender and Gender Non-Conforming Youth: Best
                        Practices for Mental Health Clinicians, Educators, & School Staff
                        Planned, hosted, and spoke at a conference around topics related
                        to gender identity and youth with 200+ attendees from the fields
                        of mental health and education from across Michigan
                        Ypsilanti, MI

Daniel Evan Shumer, MD, MPH                                                               5
Date Prepared: 4/25/2016
                                                                                     Exhibit A - Pg. 6
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu


10/2017                 Division Conference
                        “Hot Topics in Transgender Medicine”
                        Michigan Medicine – Division of Pediatric Endocrinology

10/2017                 Family Medicine Annual Conference
                        “Transgender Medicine”
                        Michigan Medicine – Department of Family Medicine

05/2017                 Division Conference
                        “Update in Transgender Medicine”
                        Michigan Medicine – Division of Pediatric Endocrinology
                        Ann Arbor, MI

04/2017                 Fellow Didactic Lecture
                        “Androgen Physiology”
                        Michigan Medicine – Division of Pediatric Endocrinology
                        Ann Arbor, MI

03/2017                 Pharmacy School Education
                        Presented lecture on LGBT Health for University of Michigan
                        Pharmacy Students
                        University of Michigan, School of Pharmacy
                        Ann Arbor, MI

02/2017                 Swartz Rounds
                        Clinical Case Presentation
                        Michigan Medicine
                        Ann Arbor, MI

02/2017                 Presentation to Division of General Medicine
                        “Transgender Health”
                        Michigan Medicine
                        Ann Arbor, MI

02/2017                 Presentation at Collaborative Office Rounds
                        “Transgender Health”
                        Michigan Medicine
                        Ann Arbor, MI

03/2016 – 02/2017 Mentor

Daniel Evan Shumer, MD, MPH                                                            6
Date Prepared: 4/25/2016
                                                                                  Exhibit A - Pg. 7
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

                        Mentee: Colleen Moran, Fellow in Pediatric Endocrinology

10/2016                 Presentation to Clinical Staff
                        “Primary Care for Transgender Patients”
                        University Health Service
                        University of Michigan
                        Ann Arbor, MI

10/2016                 Presentation to Department of Dermatology
                        “The iPLEDGE program and transgender patients”
                        Michigan Medicine
                        Ann Arbor, MI

09/2016                 Presentation to ACU Leadership
                        Presented on Gender Identity Cultural Competencies
                        Michigan Medicine
                        Ann Arbor, MI

07/2016                 Internal Medicine Resident Education
                        Presented on gender identity to internal medicine residency
                        Michigan Medicine
                        Ann Arbor, MI

05/2016                 Pediatric Rheumatology Divisional Conference
                        Presented on gender dysphoria to division
                        Michigan Medicine
                        Ann Arbor, MI

04/2016                 Rheumatology Grand Rounds
                        “Gender Identity”
                        Michigan Medicine
                        Ann Arbor, MI

04/2016                 Abstract Reviewer
                        Pediatric Resident Scholarly Activity Abstracts (2016)
                        University of Michigan Medical School
                        Ann Arbor, MI

03/2016                 Pharmacy School Education
                        Presented lecture on LGBT Health for University of Michigan
                        Pharmacy Students

Daniel Evan Shumer, MD, MPH                                                             7
Date Prepared: 4/25/2016
                                                                                   Exhibit A - Pg. 8
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

                        University of Michigan, School of Pharmacy
                        Ann Arbor, MI

02/2016                 Medical Student Education
                        Panelist for M1 Class Session on LGBT Health as part of the
                        “Doctoring” Curriculum
                        Ann Arbor, MI

02/2016                 Psychiatry Grand Rounds
                        “Transgender Medicine – A Field in Transition”
                        Michigan Medicine
                        Ann Arbor, MI

12/2015                 Pediatric Grand Rounds
                        “Transgender Medicine – A Field in Transition”
                        Mott Children’s Hospital – University of Michigan
                        Ann Arbor, MI

11/2015                 Medical Student Education
                        Noon Lecture
                        Presentation to medical students and community members
                        during Trans Awareness Week
                        “The Transgender Adolescent”
                        University of Michigan Medical School
                        Ann Arbor, MI

02/2014 – 06/2015 Clinical Preceptor
                  Preceptor for students from Boston University School of Medicine
                  attending the Gender Management Services Clinic during their
                  elective in Transgender Medicine
                  Boston Children’s Hospital
                  Boston, MA

02/2015                 Boston Children’s Hospital – Division of Adolescent Medicine
                        Presentation to Adolescent Medicine Fellows
                        “Medical Management of the Transgender Adolescent”

01/2014                 Objective Structured Clinical Examination – Instructor
                        Patient-Doctor Course for Second Year
                        Harvard Medical School
                        Boston, MA

Daniel Evan Shumer, MD, MPH                                                            8
Date Prepared: 4/25/2016
                                                                                  Exhibit A - Pg. 9
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu


11/2012                 Mini Grand Rounds
                        “A Case of Ambiguous Genitalia; A Case of Hypothyroidism”
                        This is a case-based lecture given to the residents of the Boston
                        Combined Pediatric Residency Program
                        Boston Children’s Hospital
                        Boston, MA

07/2011 – 06/2012 Pediatric Advanced Life Support – Instructor
                  Vermont Children’s Hospital at Fletcher Allen Health Care
                  Burlington, VT

07/2011 – 06/2012 Neonatal Resuscitation Program – Instructor
                  Vermont Children’s Hospital at Fletcher Allen Health Care
                  Burlington, VT

07/2011 – 06/2012 Morning Report
                  As Chief Resident, led bi-weekly case-based teaching sessions for
                  the Pediatric Residency Program
                  Vermont Children’s Hospital at Fletcher Allen Health Care
                  Burlington, VT

8/2010                  Pediatric Grand Rounds
                        “An Interesting Case from the Wards”
                        Presented a case of precocious puberty associated with an
                        adrenocortical tumor and Li-Fraumeni Syndrome
                        Vermont Children’s Hospital at Fletcher Allen Health Care
                        Burlington, VT

01/2004 – 08/2004 Kaplan Test Prep MCAT – Instructor
                  Highland Park, IL

Committee, Organizational, and Volunteer Service

Institutional
11/2017 – Present       Divisional Diversity, Equity and Inclusion Champion
                        Michigan Medicine, Division of Pediatric Endocrinology
                        Ann Arbor, MI

08/2017 – Present       University of Michigan Transgender Research Group – Director


Daniel Evan Shumer, MD, MPH                                                                 9
Date Prepared: 4/25/2016
                                                                                   Exhibit A - Pg. 10
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

                        I run a working group of researchers from across the University
                        studying topics related to gender identity who meet 6 times yearly
                        University of Michigan
                        Ann Arbor, MI

07/2017 – Present       Diversity, Equity and Inclusion Action Committee Member
                        Michigan Medicine, Department of Pediatrics
                        Ann Arbor, MI

07/2013 – 10/2014       Quality and Innovation Committee Member
                        Boston Children’s Hospital, Division of Endocrinology
                        Boston, MA

07/2011 – 06/2012       Resident Selection Committee Member
                        Vermont Children’s Hospital at Fletcher Allen Health Care
                        Burlington, VT

07/2011 – 06/2012       Residency Leadership Committee Member
                        Vermont Children’s Hospital at Fletcher Allen Health Care
                        Burlington, VT

Regional
01/2013 – 09/2015       Investigational Review Board – Voting Member
                        The Fenway Institute
                        Boston, MA

National
05/2014 – 10/2016       Pediatric Endocrine Society – Ethics Committee Member

Volunteer Service
04/2015                 Community Service at Groton School, Groton, MA
                        Invited to address student body during assembly for National
                        Day of Silence

03/2015                 Community Service at Newton South High School, Newton, MA
                        Invited to set up an informational booth about transgender
                        health at the school’s production of Rocky Horror Picture Show

07/2014                 Camp Joslin (Type 1 Diabetes Camp)
                        Under attending supervision, participated in summer camp as
                        the camp physician


Daniel Evan Shumer, MD, MPH                                                             10
Date Prepared: 4/25/2016
                                                                                    Exhibit A - Pg. 11
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

06/2014                 Transgender Health for Schools and Teachers
                        Gave a lecture titled “Hormones 101” at a conference meant to
                        educate area educators about their transgender students

03/2014                 Transgender Health for Patients and Families
                        Gave a lecture titled “Hormones 101” at a conference meant to
                        support and educate transgender children and their families

Extramural Invited Presentations

05/2020                 Stand With Trans
                        Ask the expert Zoom talk
                        Spoke about the care of trans youth – video session

10/2019                 Invited Speaker
                        MOASH Series
                        Invited to speak to community groups on issues related to gender
                        identity
                        Brighton, MI; Port Huron, MI

03/2019                 Invited Speaker
                        “I Am Jazz” Reading and Discussion
                        St. James Episcopal Church
                        Invited to participate in a community discussion of gender
                        identity
                        Dexter, MI

01/2018                 Invited Speaker
                        “Working with transgender and gender non-conforming youth”
                        Michigan Association of Osteopathic Family Physicians
                        Bellaire, MI

01/2018                 Speaker at “Community Conversations” in Lake Orion, MI
                        Invited to lead a community discussion on topics related to
                        gender identity and transgender youth.
                        Lake Orion, MI

11/2017                 National Transgender Health Summit
                        “Development of a Transgender Medicine Elective for 4th Year
                        Medical Students”
                        Oakland, CA

Daniel Evan Shumer, MD, MPH                                                             11
Date Prepared: 4/25/2016
                                                                                 Exhibit A - Pg. 12
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu


11/2017                 Endocrinology Grand Rounds
                        “Transgender Medicine”
                        Wayne State University
                        Detroit, MI

11/2017                 Invited Speaker
                        “Care of the Transgender Adolescent”
                        St. John Hospital Conference: “Transgender Patients: Providing
                        Compassionate, Affirmative and Evidence Based Care”
                        Grosse Pointe Farms, MI

11/2017                 Invited Speaker
                        Evening lecture to medical students
                        “Hormonal Care in Transgender Adolescents”
                        Michigan State University – School of Osteopathic Medicine
                        Detroit, MI

10/2017                 Conference Organizer and Speaker
                        Transgender and Gender Non-Conforming Youth: Best Practices
                        for Mental Health Clinicians, Educators, & School Staff
                        Washtenaw Community College
                        I helped organize and run this conference for over 200
                        attendees, geared toward mental health professionals and
                        school staff across the state of Michigan, and gave a lecture at
                        the conference on medical issues related to gender transition.

06/2017                 Partners in Pediatric Care – 2017 Conference
                        “Care of the Transgender Adolescent”
                        Traverse City, MI

05/2017                 Grand Rounds
                        Veterans Administration Ann Arbor Healthcare System
                        “Transgender Medicine”
                        Ann Arbor, MI

05/2017                 Partners in Pediatric Care – 2017 Conference
                        “Care of the Transgender Adolescent”
                        Ann Arbor, MI

05/2017                 Invited Speaker

Daniel Evan Shumer, MD, MPH                                                           12
Date Prepared: 4/25/2016
                                                                                 Exhibit A - Pg. 13
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

                        Presentation to local non-profit healthcare organization
                        “Gender Identity”
                        Hegira Programs
                        Detroit, MI

02/2017                 Pediatric Grand Rounds
                        St. John Hospital and Medical Center
                        “Transgender Youth: A Field in Transition”
                        Detroit, MI

11/2016                 Pediatric Grand Rounds
                        “Hormonal Management of Transgender Youth”
                        Beaumont Children’s Hospital
                        Royal Oak, MI

11/2016                 Invited Speaker
                        “Transgender Youth: A Field in Transition”
                        Temple Beth Emeth
                        Ann Arbor, MI

11/2016                 Invited Speaker
                        “Transgender Youth: A Field in Transition”
                        Washtenaw County Medical Society
                        Ann Arbor, MI

11/2016                 Invited Speaker
                        Evening lecture to medical students
                        “Hormonal Care in Transgender Adolescents”
                        Michigan State University – School of Osteopathic Medicine
                        Detroit, MI

10/2016                 Invited Speaker
                        “Gender Identity”
                        Pine Rest Christian Mental Health Services
                        Grand Rapids, MI

09/2016                 Invited Oral Presentation
                        “Gender Identity”
                        Humanists of Southeast Michigan
                        Farmington Hills, MI



Daniel Evan Shumer, MD, MPH                                                            13
Date Prepared: 4/25/2016
                                                                                   Exhibit A - Pg. 14
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

06/2016                 Invited Oral Presentation
                        “Overrepresentation of Adopted Children in a Hospital Based
                        Gender Program”
                        World Professional Association of Transgender Health –
                        Biennial International Symposium
                        Amsterdam, Netherlands

06/2016                 Invited Oral Presentation
                        “Mental Health Presentation of Transgender Youth Seeking
                        Medical Intervention”
                        World Professional Association of Transgender Health –
                        Biennial International Symposium
                        Amsterdam, Netherlands

05/2016                 Invited Oral Presentation
                        “It gets better: Promoting safe and supportive healthcare
                        environments for Sexual Minority and Gender Non-Conforming
                        Youth”
                        Mini-Course at 2016 Pediatric Academic Societies’ Annual
                        Meeting
                        Baltimore, MD

04/2016                 Invited Speaker
                        “Hormonal Care in Transgender Adolescents”
                        Adolescent Health Initiative: Conference on Adolescent Health
                        Ypsilanti, MI

04/2016                 Television Appearance
                        Channel 7 WXYZ Detroit
                        Appeared to discuss gender identity in adolsecents

03/2016                 Invited Speaker
                        “Hormonal Care in Transgender Adolescents”
                        Michigan State University – School of Osteopathic Medicine
                        Department of Psychiatry
                        East Lansing, MI

01/2016                 Invited Speaker
                        Evening lecture to medical students
                        “Hormonal Care in Transgender Adolescents”
                        Michigan State University – School of Osteopathic Medicine

Daniel Evan Shumer, MD, MPH                                                          14
Date Prepared: 4/25/2016
                                                                              Exhibit A - Pg. 15
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

                        Detroit, MI

01/2016                 Pediatric Grand Rounds
                        “Hormonal Care in Transgender Adolescents”
                        St. Joseph Mercy Hospital, Department of Pediatrics
                        Ypsilanti, MI

09/2015                 Invited Lecturer
                        Lecture to first and second year medical students participating
                        in an LGBT Health Elective
                        “Transgender Medicine – A Field in Transition”
                        University of Massachusetts Medical School
                        Worchester, MA

06/2015                 Pediatric Grand Rounds
                        “Medical Care of the Transgender Adolescent: A Field in
                        Transition”
                        University of Massachusetts Medical School
                        Worchester, MA

05/2014                 Invited Speaker
                        “Health Care for Transgender Adolescents: A Field in
                        Transition”
                        Pediatric Endocrinology Nurses Society – Annual Conference
                        Louisville, KY

04/2014                 Invited Television Show Panelist
                        “Trans Youth: Deciding Who You Are”
                        The Stream
                        Al Jazeera English

03/2014                 Course: Contemporary Issues in Transgender Studies
                        Lecture: The Transgender Adolescent
                        Tufts University
                        Medford, MA

02/2014                 Presentation to Pediatric Residents and Pediatricians
                        “Heath Care for Children and Adolescents with Gender
                        Dysphoria/Transgenderism: Ethical, Political and Logistic
                        Challenges”
                        University of Vermont Medical School

Daniel Evan Shumer, MD, MPH                                                           15
Date Prepared: 4/25/2016
                                                                                  Exhibit A - Pg. 16
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

                        Burlington, VT

11/2013                 Presentation to Medical Students
                        “Heath Care for Children and Adolescents with Gender
                        Dysphoria/Transgenderism: Ethical, Political and Logistic
                        Challenges”
                        University of Massachusetts Medical School
                        Worchester, MA

11/2013                 Presentation to Medical Students
                        “Heath Care for Children and Adolescents with Gender
                        Dysphoria/Transgenderism: Ethical, Political and Logistic
                        Challenges”
                        Boston University Medical School
                        Boston, MA

03/2012                 Workshop Presentation
                        “Longitudinal Advocacy Curriculum”
                        Association of Pediatric Program Directors, Annual Conference
                        Miami, FL

05/2011                 Presentation to the Advocacy Special Interest Group
                        “Vermont Diabetes Mentoring Project”
                        Pediatric Academic Society, Annual Meeting
                        Denver, CO

10/2010                 Workshop Presentation
                        “Vermont Diabetes Mentoring Project”
                        11th Annual Minnesota Mentoring Conference
                        Minneapolis, MN

Legal Consulting

2019            Menefee v. Huntsville Board of Education et al (Alabama)

2019            Case No. DF-15-09887; ITIO Younger, 255th District Court,
                Dallas County, Texas (custody trial)

2019            Flack, Makenzie, Kelly, and Sherwin v. Wisconsin Department
                of Health Services

Daniel Evan Shumer, MD, MPH                                                         16
Date Prepared: 4/25/2016
                                                                               Exhibit A - Pg. 17
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu


2017            Whitaker v. Kenosha Unified School District (Wisconsin)

Bibliography

Peer-Reviewed Publications:
   1. Shumer DE. Doctor as Environmental Steward. Wilderness and
      Environmental Medicine. 2009; 20(1):91.

    2. Shumer DE, Spack NP. Current management of Gender Identity Disorder in
       Childhood and Adolescence: Guidelines, Barriers and Areas of Controversy.
       Curr Opin Endocrinol Diabetes Obes. 2013; 20(1):69-73. Review.

    3. Shumer DE, Mehringer JE, Braverman LE, Dauber A. Acquired
       Hypothyroidism in an Infant Related to Excessive Maternal Iodine Intake:
       Food for Thought. Endocr Pract. 2013; 19(4):729-31.

    4. Shumer DE, Thaker V, Taylor GA, Wassner AJ. Severe hypercalcemia due to
       subcutaneous fat necrosis: presentation, management and complications.
       Arch Dis Child Fetal Neonatal Ed. 2014; 99(5):F419-21.

    5. Shumer DE, Roberts AL, Reisner SL, Lyall K, Austin SB. Brief Report: Autistic
       Traits in Mothers and Children Associated with Child’s Gender
       Nonconformity. J Autism Dev Disord. 2015 May; 45(5):1489-94.

    6. Reisner SL, Vetters R, Leclerc M, Zaslow S, Wolfrum S, Shumer D, Mimiaga,
       MJ. Mental Health of Transgender Youth in Care at an Adolescent Urban
       Community Health Center: A Matched Retrospective Cohort Study. J Adolesc
       Health. 2015 Mar; 56(3):274-9.

    7. Shumer DE, Spack NP. Paediatrics: Transgender medicine – long term-
       outcomes from ‘the Dutch model’. Nat Rev Urol. 2015 Jan; 12(1):12-3.
       Editorial.

    8. Tishelman A, Kaufman R, Edwards-Leeper L, Mandel, F, Shumer DE, Spack,
       N. Serving transgender youth: challenges, dilemmas, and clinical examples.
       Prof Psychol-Res Pr. 2015 Feb; 46(1):37-45.




Daniel Evan Shumer, MD, MPH                                                       17
Date Prepared: 4/25/2016
                                                                             Exhibit A - Pg. 18
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

    9. Guss C, Shumer D, Katz-Wise SL. Transgender and Gender Nonconforming
       Adolescent Care: Psychosocial and Medical Considerations. Curr Opin
       Pediatr. 2015 Aug; 27(4):421-6. Review.

    10. Shumer DE, Tishelman AC. The Role of Assent in the Treatment of
        Transgender Adolescents. Int J Transgend. 2015 Oct; 16(2):97-102.

    11. Shumer DE, Reisner SL, Edwards-Leeper L, Tishelman A. Evaluation of
        Asperger Syndrome in Youth Presenting to a Gender Dysphoria Clinic. LGBT
        Health. 2016 Oct;3(5):387-90.

    12. Shumer DE, Nokoff NJ, Spack, NP. Advances in the Care of Transgender
        Children and Adolescents. Adv in Pediatr. 2016 Aug; 63(1);79-102.

    13. Strang JF, Meagher H, Kenworthy L, de Vries AL, Menvielle E, Leibowitz S,
        Janssen A, Cohen-Kettenis P, Shumer DE, Edwards-Leeper L, Pleak RR, Spack
        N, Karasic DH, Schreier H, Balleur A, Tishelman A, Ehrensaft D, Rodnan L,
        Kuschner ES, Mandel F, Caretto A, Lewis HC, Anthony LG. Initial clinical
        guidelines for co-occurring autism spectrum disorder and gender dysphoria
        or incongruence in adolescents. J Clin Child Adolesc Psychol. 2016 Oct; 24: 1-
        11.

    14. Shumer DE, Harris LH, Opipari VP. The Effect of Lesbian, Gay, Bisexual, and
        Transgender-Related Legislation on Children. J Pediatr. 2016 Nov; 178:5-6.e1


    15. Shumer DE, Abrha A, Feldman HA, Carswell J. Overrepresentation of
        Adopted Adolescents at a Hospital-Based Gender Dysphoria Clinic. Transgen
        Health. 2017 May 1;2(1):76-79.


    16. Tishelman A, Nahata L, Shumer DE. Disorders of Sex Development: Pediatric
        Psychology and the Genital Exam. J Pediatr Psychol. 2017 June 1;42(5):530-
        543.

    17. Edwards-Leeper L, Feldman HA, Lash BR, Shumer DE, Tishelman AC.
        Psychological Profile of the First Sample of Transgender Youth Presenting for
        Medical Intervention in a U.S. Pediatric Gender Center. Psychology of Sexual
        Orientation and Gender Diversity. 2017 4(3), 374-382.




Daniel Evan Shumer, MD, MPH                                                        18
Date Prepared: 4/25/2016
                                                                              Exhibit A - Pg. 19
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu

    18. Shumer D. Health Disparities Facing Trasgender and Gender Nonconforming
        Youth Are Not Inevitable. Pediatrics. 2018 [epub ahead of print]


    19. Strang JF, Janssen A, Tishelman A, Leibowitz SF, Kenworthy L, McGuire JK,
        Edwards-Leeper L, Mazefsky CA, Rofey D, Bascom J, Caplan R, Gomez-Lobo V,
        Berg D, Zaks Z, Wallace GL, Wimms H, Pine-Twaddell E, Shumer D, Register-
        Brown K, Sadikova E, Anthony LG. Revisiting the Link: Evidence of the Rates
        of Autism in Studies of Gender Diverse Individuals. J Am Acad Child
        Psychiatry. 2018 Nov;57(11):885-887.


    20. Mohnach L, Mazzola S, Shumer D, Berman DR. Prenatal Diagnosis of 17-
        hydroxylase/17,20-lyase deficiency (17OHD) in a case of 46,XY sex
        discordance and low maternal serum estriol. Case Reports in Perinatal
        Medicine. 2018 epub ahead of print.


    21. Childhood Adiposity and Adolescent Sex Steroids in the EPOCH (Exploring
        Perinatal Outcomes among Children) Study. Clinical Endocrinology. Accepted


    22. Selkie E, Adkins V, Masters E, Bajpai A, Shumer D. Transgender Adolescents’
        Uses of Social Media for Social Support. J Adol Health. 2019.


Non Peer-Reviewed Publications:

    1. Shumer D. The Effect of Race and Gender Labels in the Induction of Traits.
       Northwestern Journal of Race and Gender Criticism. 2004.

    2. Shumer DE. “A Tribute to Medical Stereotypes.” The Pharos, Journal of the
       Alpha Omega Alpha Medical Society. Summer 2007.

Book Chapter

    1. Shumer D. Coma in: The 5-Minute Pediatric Consult, 6th Edition. Schwartz,
       MW. Lippincott Williams & Wilkins. Philadelphia, PA. 2012.

    2. Shumer DE, Spack NP. Medical Treatment of the Adolescent Transgender
       Patient in: Gender Affirmation: Medical and Surgical Perspectives. CRC
       Press/Taylor & Francis. 2016.


Daniel Evan Shumer, MD, MPH                                                         19
Date Prepared: 4/25/2016
                                                                              Exhibit A - Pg. 20
                           Daniel Evan Shumer, MD, MPH
                            Assistant Professor in Pediatrics
                Michigan Medicine – Division of Pediatric Endocrinology
                1500 E. Medical Center Drive, Ann Arbor, MI 48109-5718
                                     735-646-8758
                               dshumer@med.umich.edu


    3. Shumer DE, Kinnear HA. Duration of Pubertal Suppression and Initiation of
       Gender-Affirming Hormone Treatment in Youth in: Pubertal Suppression in
       Transgender Youth. Finlayson. Elsevier. In press.

    4. Shumer DE, Araya A. Endocrinology of Transgender Care – Children and
       Adolescents in: Transgender Medicine: A Multidisciplinary Approach. Poretsky
       and Hembree. Springer. In process.

Poster
   1. Kim C, Harrall KK, Glueck DH, Shumer D, Dabelea D. Childhood Adiposity
       and Adolescent Sex Steroids in the EPOCH Study. American Diabetes
       Association, 2019.




Daniel Evan Shumer, MD, MPH                                                        20
Date Prepared: 4/25/2016
                                                                             Exhibit A - Pg. 21
